

116 HR 5288 IH: Upper Mississippi River Flood Control Act
U.S. House of Representatives
2019-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5288IN THE HOUSE OF REPRESENTATIVESDecember 3, 2019Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Development Act of 1999 to direct the Secretary of the Army to develop
			 a plan to address water resource problems in the Upper Mississippi River
			 Basin, and for other purposes.
	
 1.Short titleThis Act may be cited as the Upper Mississippi River Flood Control Act. 2.Upper Mississippi River Comprehensive PlanSection 459 of the Water Resources Development Act of 1999 (33 U.S.C. 652 note) is amended—
 (1)in subsection (b)— (A)in paragraph (2), by striking and;
 (B)in paragraph (3), by striking the period at the end and inserting a semicolon; and (C)after paragraph (3), by adding at the end the following:
					
 (4)include determinations (based on implementation studies) as to whether the projects recommended under paragraphs (1) through (3) are eligible for funding under the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.); and
 (5)include recommendations on funding alternatives through public private partnerships for projects recommended under paragraphs (1) through (3), including—
 (A)the Federal cost share for nonstructural improvements and easement costs; and (B)the State and local cost share for structural improvements.
							;
 (2)in subsection (c)— (A)in paragraph (1), by striking ; and at the end and inserting , the Governors of the States within the Upper Mississippi and Illinois River basins, representatives of the appropriate levee and drainage districts, representatives of nonprofit organizations, agricultural stakeholders, and other interested parties;;
 (B)in paragraph (2)— (i)by striking on the date of enactment of this Act; and
 (ii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (3)coordinate with the Secretary of Agriculture to provide assistance under section 3A(a) of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1003a(a)) to local jurisdictions affected by flooding.
						; and
 (3)in subsection (e), by striking 3 years after the first date on which funds are appropriated to carry out this section and inserting January 1, 2021. 